DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/21/20200.  These drawings are acknowledged and accepted by the Office.

Specification
The amendment to the specification were received on 03/21/20200.  These amendments are acknowledged and accepted by the Office.

Claim Objections
Claims 1-19 are objected to because of the following informalities: The term “substantially gas impermeable” in claims 1, 4-8, 10, 12-15, 17-19 is a relative term which renders the claim indefinite. The term “substantially gas impermeable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.  
Claims 2-3, 9, 11, 16 are objected due to claim dependency of independent claims 1 and 7.
Claim 1”…non-toxi gas…” should read “…non-toxic gas…” objected to because of the following informalities:  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  it appears the limitation “and” should have been strikethrough as all the limitations before “and” have been strikethrough; the claim limitation starts with “and wherein” however all the limitations before the limitations “and have been crossed out and/or cancelled.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 3/21/2022, with respect to claims 1-6 and 10-147  have been fully considered and are persuasive.  The rejections of claims 1-6 and 10-14 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786